UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM10-Q xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33720 REMARK MEDIA, INC. (Exact name of registrant as specified in its charter) Delaware 33-1135689 (State of Incorporation) (I.R.S. Employer Identification Number) Six Concourse Parkway, Suite 1500 Atlanta, Georgia 30328 (Address of principal executive offices, including zip code) 770-821-6670 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox At May 14, 2012, the number of common shares outstanding was 6,415,477. The total number of pages is 21 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of March 31, 2012 and December31, 2011 (unaudited) 1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 (unaudited) 3 Notes to Condensed Consolidated Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 19 Signature 20 PARTI – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements REMARK MEDIA, INC. and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Expressed in U.S. Dollars) March 31, 2012 December 31, 2011 Assets Current assets Cash and cash equivalents $ $ Trade accounts receivable, net Trade accounts receivable due from affiliates - Prepaid expenses and other current assets Total current assets Property and equipment, net Investment in unconsolidated affiliate Licenses to operate in China Intangibles Other long-term assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ $ Advances from shareholder Accrued expenses and other current liabilities Total current liabilities Long-term liabilities Deferred tax liability Other long-term liabilities Total Liabilities Commitments and contingencies - - Stockholders’ equity Preferred stock, $0.001 par value; 1,000,000 shares authorized, none issued - - Common stock, $0.001 par value; 20,000,000 sharesauthorized,6,383,072 and 5,422,295 issued andoutstanding at March 31, 2012 and December 31, 2011, respectively Additional paid-in-capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 1 REMARK MEDIA, INC. and SUBSIDIARIES CONDENSED CONSOLIDATEDSTATEMENT OF OPERATIONS(UNAUDITED) (Expressed in U.S. Dollars) Three Months Ending March 31, Operating revenue Brands $ $ Content and platform services to affiliates - Total revenue Cost of services - Gross margin Operating expenses Selling, general and administrative expenses (including stock-based compensation expense of $229,183 and $222,665 in2012 and 2011, respectively) Depreciation and amortization expense Total operating expenses Loss from operations ) ) Other income (expense) Interest (expense) ) ) Other income (expense) ) Total other expense ) ) Loss before income taxes and gain (loss) from equity-method investments ) ) Proportional share in loss of equity-method investments, net oftaxes ) - Change of interest gain of equity-method investments, net oftaxes(Note 3) ) Net loss $ ) $ ) Net loss per share Net loss per share, basic and diluted $ ) $ ) Basic and diluted weighted average shares outstanding Comprehensive loss Net loss $ ) $ ) Net change in cumulative transaction adjustment, net of tax ) Total comprehensive loss $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements 2 REMARK MEDIA, INC. and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Expressed in U.S. Dollars) Three Months Ending March 31, Cash flows from operating activities: Net cash used in operating activities $ ) $ ) Cash used in operating activities ) ) Cash flows from investing activities: Purchases of property, equipment and software ) ) Cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of equity securities - Stock issuance costs ) - Debt Issuance Costs - ) Cash provided by (used in) financing activities ) Net change in cash and cash equivalents: ) Impact of foreign currency translation on cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Three Months Ending March 31, Supplemental disclosure of cash flow information Other non-cash financing and investing activities Debt issuance costs in the form of warrants $
